Case 1:20-cr-O0655-KPF Document 13 Filed 12/10/20 Page 1 of 2

April 1, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
a AT CRIMINAL PROCEEDING
OMAR ADAMS, 20-Cr-655 (KPF)
Defendant.
x

 

Check Proceeding that Applies

Vv _ Arraignment
| have been given a copy of the indictment containing the charges against me and have reviewed
it with my attorney. | understand that | have a right to appear before a judge in a courtroom in
the Southern District of New York to confirm that | have received and reviewed the indictment;
to have the indictment read aloud to me if | wish; and to enter a plea of either guilty or not guilty
before the judge. After consultation with my attorney, | wish to plead not guilty. By signing this
document, | wish to advise the court of the following. | willingly give up my right to appear ina
courtroom in the Southern District of New York to advise the court that:

1) | have received and reviewed a copy of the indictment.
2) | do not need the judge to read the indictment aloud to me.
3) | plead not guilty to the charges against me in the indictment.

Date: AW pe Omar Adame

Signature of Defendant

Ariel Werner
Print Name

 

Conference

| have been charged in an indictment with violations of federal law. | understand that | have a
right to be present at all conferences concerning this indictment that are held by a judge in the
Southern District of New York, unless the conference involves only a question of law. | understand
that at these conferences the judge may, among other things, 1) set a schedule for the case
including the date at which the trial will be held, and 2) determine whether, under the Speedy
Trial Act, certain periods of time should be properly excluded in setting the time by which the trial
must occur. | have discussed these issues with my attorney and wish to give up my right to be
present at the conferences. By signing this document, | wish to advise the court that | willingly
give up my right to be present at the conferences in my case for the period of time in which access
to the courthouse has been restricted on account of the COVID-19 pandemic. | request that my

 
Case 1:20-cr-O0655-KPF Document 13 Filed 12/10/20 Page 2 of 2

attorney be permitted to represent my interests at the proceedings even though | will not be
present.

Date:

 

Signature of Defendant

 

Print Name

| hereby affirm that | am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client’s absence. | will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings, if requested.

Date:

 

Signature of Defense Counsel

 

Print Name

Addendum for a defendant who requires services of an interpreter:
| used the services of an interpreter to discuss these issues with the defendant. The interpreter also

translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

Date: Aet iL

Signature of Defense Counsel

Accepted: ithe (6 Kw fy Me

Signature of Judge
Date: I2]10]Z020

 

 

 
